Citation Nr: 1230310	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  01-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

From September 16, 2008, entitlement to a rating in excess of 40 percent for residuals of a heat injury/pseudoseizures.



ATTORNEY FOR THE BOARD

M. Young, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1998 to October 1998 and from February 1999 to May 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the pseudoseizures/residuals of heat injury.  This matter was before the Board in August 2003 and April 2005, at which times it was remanded for further development.  It was again before the Board in April 2009, when the Board granted a 40 percent schedular rating for the evaluation period prior to September 16, 2008, and remanded for further development the matters of entitlement to a schedular rating in excess of 40 percent from September 16, 2008 and entitlement to an extraschedular rating in excess of 40 percent throughout.  [The matter of entitlement to an extraschedular rating has in part been rendered moot by the RO's award of a total disability rating based on individual unemployability (TDIU) (which the Veteran did not contest ).  See April 14, 2011 rating decision.].  In March 2012 the matter was remanded for the RO to review additional evidence that was received at the Board.

The Veteran had been represented by the American Legion (See August 2001 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22)); North Carolina Division of Veterans Affairs then began representing her.  As the Veteran had not submitted a power of attorney designating that organization to represent her, a June 2011 letter from the Board requested that she do so.  She was advised that if she did not respond, it is assumed that she is representing herself.  She did not respond.  


FINDING OF FACT

At no time since September 16, 2008 have the Veteran's pseudoseizures/residuals of heat injury been manifested by minor seizures at a frequency in excess of 8 per week; symptoms or impairment not encompassed by schedular criteria are not shown.  
CONCLUSION OF LAW

From September 16, 2008, a rating in excess of 40 percent is not warranted for the Veteran's residuals of heat injury/pseudoseizures.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes (Codes) 8910, 8911 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim.  

Inasmuch as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2001 statement of the case (SOC) and July 2002 October 2004, and December 2008 supplemental SOCs (SSOCs) notified the Veteran of what the evidence showed, of the basis for the rating assigned, of what was needed to establish a higher rating, and of the governing legal criteria (in essence proper notice on the downstream issue of an increased initial rating), and readjudicated the matter after additional development was completed.  The Veteran has not alleged that she is prejudiced by a notice defect.  See Godwin v. Peake, 22. Vet. App. 128 (2008).  

The Veteran's service treatment records (STRs) are associated with the claims file, and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records are associated with the claims file.  The RO arranged for VA examinations in October and November 2008, October 2009, and November 2010.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA", with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which contain the criteria for rating such disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As this claim for increase is from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered  Fenderson v. West, 12 Vet. App. 119 (1999).  As the record does not show that the criteria for a rating in excess of 40 percent were met at any time during the pendency of this appeal, the Board finds that staged ratings are not warranted.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As there is no specific diagnostic code for residuals of heat injury, such disability must be rated by analogy.  See 38 C.F.R. § 4.20.  The RO has rated the Veteran's residuals of heat injury by analogy to 38 C.F.R. § 4.124a, Codes 8910, 8911 (for epilepsy/seizures).  Given the nature of the residuals (pseudoseizures) the Board finds such analogy to be appropriate.

Epilepsy is rated pursuant to 38 C.F.R. § 4.124a, Code 8910, for grand mal epilepsy, and Code 8911, for petit mal epilepsy.  Both the frequency and type of seizure are considered in determining the appropriate rating.  A major seizure (grand mal) is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure (petit mal) consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Seizures are rated under the General Rating formula for Major and Minor Epileptic Seizures.  Under such formula, a 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when there is on average at least one major seizure in 4 months over the last year; or there are 9 to 10 minor seizures per week.  An 80 percent rating is warranted when there is on average at least one major seizure every 3 months over the last year; or there are 10 minor seizures weekly.  A 100 percent rating is warranted when there is on average one major seizure per month over the last year.  38 C.F.R. § 4.124a, Codes 8910, 8911 (2011).  Note (2) following provides: In the presence of major and minor seizures, rate the predominating type.

In order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121.

In the April 2009 decision the Board found that throughout prior to September 16, 2008, the Veteran's residuals of heat injury/pseudoseizures were reasonably shown to have produced impairment approximating an equivalent to 1 major seizure in the last 6 months or 5 to 8 minor seizures weekly and assigned an increased rating of 40 percent for the period prior to September 16, 2008.  The question now is whether the disability warrants a rating in excess of 40 percent from that date.  

The evidence shows that in September 2008, the Veteran's place of employment sought information from VA regarding her request for accommodations under the Americans with Disabilities Act.  An October 2008 record from Pender Memorial Hospital, notes she was seen for seizures.  She was discharged on Dilantin; instructed to not work until October 18 (the report is undated); and to not drive or work on ladders or with machinery.

On October 2008 VA examination, the Veteran reported lightheadedness.  It was noted that she experienced dancing spots in front of her eyes; and at times trembled and lost consciousness.  It was noted that usually during a spell she sits and stares straight ahead, apparently hears and understands everything that is said, and continues staring straight ahead for 45 minutes and up to a couple of hours.  When she stops staring ahead and resumes her usual activities, she apparently has no postictal symptoms.  The spells occur with varying frequency.  Neither the Veteran nor her companion could say how frequently they occurred, but they had been occurring several times a month and even weekly.  The examiner noted that the spells experienced by the Veteran were pseudoseizures (seizures not originating in the brain).  Neurological examination was normal.  The diagnosis was pseudoseizures.  The examiner noted that the Veteran was unable to perform her duties as a correctional facility officer due to her spells.

On November 2008 VA neurological examination it was noted that there was no history of hospitalization or surgery, trauma to the central nervous system, or central nervous system neoplasm.  The diagnosis was pseudoseizures.  It was noted that there were significant effects on the Veteran's usual occupation, and that the effects on her usual daily activities were mild.  

On a January 2009 private mental health evaluation, it was noted that the Veteran last had a seizure that month.  On April 2009 private treatment record it was noted that she had a seizure on March 13, 2009.
On October 2009 fee basis VA examination, the Veteran reported that she has a major seizure disorder.  A typical attack involved convulsing, and losing body functions.  The attacks were evoked by stress and alleviated by working outside.  She reported that over the last 2 years, she has had 20 attacks in total, averaging 10 each year.  Currently she was not receiving any treatment for the disability.  She reported that she lost her job and driver's license as a result of the seizures.  She stated that she was tired all the time, and could not run or work like she used to.  Neurological examination, in pertinent part, revealed normal motor and sensory functions.  Cerebellar function was intact.  Right and left dexterity were within normal limits.  The central nervous system condition did not affect the joints.  She spoke with difficulty and could be described as speaking slowly and with obvious cognitive delay.  There was a slowness of thought output noted.  She had to pause at times to regain her thought process before continuing with her sentences.  There was no residual vision problem. 

It was noted that the diagnosis established by VA of heat exhaustion and a single episode of epilepsy, grand mal with headaches, dizziness, lightheadedness, excessive sweating and generalized fatigue was changed to status post severe heat exhaustion episode with loss of consciousness and residuals of seizures, depression with attempted suicide and medication induced cognitive impairment.  The changed diagnosis was a result of a progression of the previous diagnosis.  The description was that of a severe episode of heat exhaustion while performing desert training.  She described losing consciousness while in the field.  She was airlifted to Fort Polk where she had one week of hospitalization.  She related being started on Dilantin for seizure activity.  Due to the continued seizures, including a significant seizure while at work at the corrections facility, she lost her driver's license and job. She described going into major depression with attempted suicide, and admission for inpatient psychiatric care.  She had slowed thought due to the medications Topiramate, Respirol, Depakote, Venlafaxine (Effexor) and Clonazepam.  She described both absences and grand mal seizure activity at least once monthly.  She saw a neurologist 3 times per year.  On examination, she had an obvious cognitive slowing, but an otherwise normal neurological examination.  The examiner noted that the Veteran presented herself as a very reliable historian and she brought all of her medications in for review.  He noted further that the Veteran has a major seizure disorder. 

An December 2009 VA outpatient record notes that the Veteran had not had a seizure since her last visit.  The assessment was pseudo seizure disorder diagnosed in 2008, and does not need anticonvulsants.

On November 2010 VA neurological examination, the Veteran reported that since she started taking Depakote regularly, her seizure-like activities had improved.  They were less frequent (about once or twice per month), shorter in duration (about one minute or less), lighter muscle twitching in abdominal, arms, and neck, only the legs got stiff, and there was less eye twitching and rolling.  Her last episode was November 7, 2010.  She has had no history of associated falls since 2008.  After each seizure-like episode, she usually experiences brief periods of a few minutes of left side tingling and weakness that resolves spontaneously.  Her Depakote level is checked every three months or on an as needed basis.  On physical examination, the Veteran had a normal cerebellar examination.  Her memory and cognitive function appeared grossly intact.  There were no tremors or abnormal involuntary movements shown.  Neurologic examination was intact and without focal deficits.  The diagnosis was pseudoseizures.

On March 2011 VA Neurology consult report, the Veteran complained of chronic general seizure-like episodes of varying duration and neuromuscular symptoms.  During a seizure-like spell, her eyes close with movements under the eyelids.  On neurologic examination, there were no acute new concerns.  The assessment was chronic pseudo-seizures.  On April 2011 VA electroencephalography (EEG) it was noted that there was no specific frank epileptiform activity or any ictal events noted during the study.  The assessment was that the study was without any specific epileptic concerns.  

Applying the pertinent legal criteria to the facts summarized above, the Board finds that at no time since September 16, 2008 do the Veteran's pseudoseizures/heat injury residuals warrant a rating in excess of 40 percent.  Both by the diagnosis of pseudoseizures, and as described, the disability is most appropriately rated analogous to minor seizures. The Board notes that on October 2009 fee basis VA examination the Veteran reported that she has a major seizure disorder.  As a layperson she is competent to report her symptoms, and the severity, and frequency of the claimed seizures and in that regard they are considered credible.  However she is not competent to opine on whether the episodes/spells that she experienced amount to or constitute major or minor seizures for VA compensation purposes.  It is obviously in the Veteran's self-interest (for compensation purposes) to have her seizure symptoms found to be more severe.  Her description of her seizures must be viewed in light of the overall record.  See Pond v. West,  12 Vet. App. 341 (1999).

As noted above, a major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head or sudden jerking movements of the arms, trunk, or head, or sudden loss of postural control.  Throughout the period under consideration, the Veteran's description of seizure-related symptoms has been consistent with minor seizures.  Because the Board finds her report of having major seizures to be compensation-driven, self-serving and not credible, and because it conflicts with her overall account of seizure-related symptoms throughout, her self-report that she has major seizures has no probative value. 

Although the October 2009 fee basis examiner accepted the Veteran's report she has a major seizure disorder and opined that the Veteran "has a major seizure disorder", that opinion is without probative value because it is entirely premised on the Veteran's unsubstantiated account.  See Swann v. Brown 5 Vet. App. 229, 223 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The Board notes that even if there was the presence of major seizures in this instance, because the Veteran has a diagnosis of pseudoseizures, and her seizure-related symptoms are predominately analogous to those described for minor seizures, her disability would be rated as minor seizures.  See 38 C.F.R. § 4.124a, Code 8910, 8911, Note (2).

To warrant the next higher (60 percent) rating under Code 8911 a minor seizure disability must be manifested by 9 to 10 such seizures per week.  There is no evidence in the record, or even allegation, that the Veteran has experienced seizures at a rate of 9 to 10 a week.  For example, on October 2008 VA examination, she and her companion reported the spells/seizures as occurring several times a month or weekly.  On October 2009 fee basis examination, she stated that over the last two years, she s had 20 attacks in total, averaging 10 a year.  On November 2010 VA examination, she reported that since taking Depakote regularly, her seizure-like activities have improved; they are less frequent, occurring about once or twice a month.  The frequency of such seizures/pseudoseizures reported falls short of 9 a week; therefore a schedular rating in excess of 40 percent is not warranted.  
	
In summary, the preponderance of the evidence is against a finding that the Veteran's seizures are of a severity and/or frequency that meets the schedular criteria for a 60 percent rating, and such rating is not warranted.  The Board has considered whether referral for extraschedular consideration is indicated.  

There is no objective evidence, or allegation, that the schedular criteria are inadequate to rate the Veteran's seizure disorder, or that the disability picture presented is exceptional.  No symptoms or impairment not encompassed by the schedular criteria are alleged or shown. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore the impact on employability is recognized by her award of a TDIU rating.  Consequently, referral for extraschedular consideration is not warranted.







ORDER

A rating in excess of 40 percent for pseudoseizures/residuals of heat injury from September 16, 2008 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


